Name: 86/444/EEC: Commission Decision of 1 July 1986 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1982 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe
 Date Published: 1986-09-09

 Avis juridique important|31986D044486/444/EEC: Commission Decision of 1 July 1986 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1982 (Only the Italian text is authentic) Official Journal L 256 , 09/09/1986 P. 0032*****COMMISSION DECISION of 1 July 1986 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1982 (Only the Italian text is authentic) (86/444/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3769/85 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee, Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation; Whereas the Italian Republic has transmitted to the Commission the documents required to clear the accounts for 1982; whereas the latter has carried out on-the-spot inspection as provided for in Article 9 (2) of Regulation (EEC) No 729/70; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), provides that the Decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Fund, Guarantee Section, and also the determination of the amount of the Community's financial resources still available in each Member State; Whereas under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to non-member countries and intervention intended to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared amounting to Lit 23 105 646 794 does not satisfy the requirements of these provisions and therefore must be disallowed; whereas the Member State has been fully informed of this deduction and has been able to give its views thereon; Whereas the Decisions concerning the clearance of the accounts for 1976 and 1977 disallowed a total of Lit 17 830 219 594 relating to wine; whereas the judgements given by the Court of Justice in Cases 55 and 56/83 annulled in part the Commission's Decisions 83/37/EEC (4) and 83/48/EEC (5) on the clearance of the 1976 and 1977 accounts for Italy with regard to the financing of part of the expenditure on wine; whereas, for this reason, an amount of Lit 1 747 478 626 must be recognized under the present clearance procedure and an amount of Lit 3 482 151 394 must be definitively disallowed; whereas the Decision relating to an amount of Lit 12 600 589 574, still subject to bilateral examination, must be held over to a subsequent clearance procedure; Whereas the Decisions concerning the clearance of accounts for 1978 to 1981 disallowed a total of Lit 46 777 787 802, with the reservation that such expenditure or part thereof might be recognized when the 1982 accounts were cleared, provided the Member State submitted the evidence necessary for Community financing; whereas, since some of this evidence has been provided, a part-amount of Lit 24 263 348 452 may still be recognized; on the other hand, an amount of Lit 11 777 200 020 must be definitively disallowed, and, with regard to an amount of Lit 10 737 239 330, the Decision is to be taken under a subsequent clearance procedure in the light of the judgments of the Court of Justice; Whereas this Decision is without prejudice to any financial consequences which may be drawn in any subsequent clearance of accounts for national aids in accordance with Article 93 of the Treaty or infringement procedures under Article 169 of the Treaty currently in progress or concluded after the date of 1 October 1985 or as a result of infringements in 1982 or national aids incompatible with the Treaty paid in 1982 having affected the expenditure charged to the EAGGF in any financial year subsequent to that of 1982; Whereas this Decision is without prejudice to any financial consequences which may be determined by the Commission in the course of a subsequent clearance of accounts relating to current investigations, financial losses resulting from irregularities in the meaning of Article 8 of Regulation (EEC) No 729/70 or judgments by the Court of Justice on cases currently under consideration and concerning matters which are also the subject of this Decision, HAS ADOPTED THIS DECISION: Article 1 The expenditure by the Italian Republic recognized as chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section, in respect of the 1982 financial year amounts, in accordance with the Annex, to Lit 3 315 535 287 203. Article 2 The financial resources available at the end of 1982 amount, in accordance with the Annex, to Lit 165 640 874 296. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 1 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 362, 31. 12. 1985, p. 17. (3) OJ No L 186, 16. 8. 1972, p. 1. (4) OJ No L 38, 10. 2. 1983, p. 30. (5) OJ No L 40, 12. 2. 1983, p. 55. ANNEX Clearance of the accounts concerning the expenditure financed by the EAGGF, Guarantee Section, for 1982 1.2.3 // // // (Italian lire) // 1. Funds available after clearance of the accounts for 1981 // // 245 276 161 499 // 2. Advances received for 1982 // // 3 235 900 000 000 // 3. Total funds available to cover expenditure for 1982 // // 3 481 176 161 499 // 4. Expenditure recognized for 1982: // // // (a) Expenditure declared // 3 312 630 106 919 // // (b) Expenditure disallowed // 23 105 646 794 // // (c) Expenditure recognized due to elimination of reserves for 1976 - 1981 // + 26 010 827 078 // // (d) Expenditure recognized // // 3 315 535 287 203 // 5. Funds available after clearance of accounts for 1982 // // 165 640 874 296